MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                            Mar 30 2015, 9:28 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT
Adam J. Sedia
Rubino, Ruman, Crosmer & Polen
Dyer, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Guardianship of                               March 30, 2015
A.M.                                                     Court of Appeals Case No.
                                                         46A03-1409-GU-328
                                                         Appeal from the LaPorte Superior
Shapree Bailey,                                          Court
                                                         The Honorable Richard R. Stalbrink,
Appellants-Respondent,                                   Jr., Judge
                                                         Case No. 46D02-1405-GU-45
        v.

Blanche Meriweather and
Douglas Meriweather,
Appellees-Petitioners.




Bradford, Judge.



                                      Case Summary

Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015      Page 1 of 15
[1]   A.M. was born in February of 2009 to Appellant-Respondent Shapree Bailey

      (“Mother”) and Douglas Meriweather II (“Father”)1; the trio resided for a time

      in Michigan City. In 2010 or 2011, A.M. moved with Mother and Father to St.

      Louis, Missouri. Even after moving with Mother and Father to St. Louis, A.M.

      spent most of his time with Father’s parents in Michigan City, Appellees-

      Petitioners Blanche and Douglas Meriweather (“Grandmother” and

      “Grandfather” respectively, collectively, “Grandparents”). At some point,

      Father was incarcerated in the federal prison system and currently is on parole

      and living in Mississippi.


[2]   In August of 2013, Mother sent A.M. to live with Grandparents following a

      violent altercation with her boyfriend. After August of 2013, Mother never

      visited or telephoned A.M. and texted Grandmother “a couple times” to tell

      A.M. goodnight for her. On May 14, 2014, Grandparents filed a petition to be

      appointed A.M.’s permanent guardians. Following a hearing on August 11,

      2014, the juvenile court granted Grandparents’ petition to be appointed A.M.’s

      guardians. Mother now appeals, arguing that the juvenile court applied the

      wrong standard in evaluating Grandparents’ petition and, even if it had applied

      the proper standard, its findings do not support its conclusions. We affirm.



                                Facts and Procedural History



      1
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 2 of 15
[3]   A.M. was born on February 3, 2009, to Mother and Father. At the time, the

      trio resided in Michigan City, where Grandparents, who are Father’s parents,

      had also resided for over twenty years. In 2010 or 2011, Mother, Father, and

      A.M. relocated to St. Louis. Despite the relocation, A.M. has lived with

      Grandparents “most of his life[,]” with A.M. spending all of his birthdays and

      Christmases with Grandparents. Tr. p. 12. At some point, Father was

      incarcerated in the federal prison system and is currently on parole, residing in

      Tupelo, Mississippi.


[4]   In August of 2013, A.M. came to live with Grandparents following a violent

      confrontation between Mother and her then-boyfriend which A.M. witnessed,

      during which the boyfriend pulled a firearm on Mother and Mother brandished

      a knife. On May 14, 2014, Grandparents filed a petition to be appointed

      permanent guardians of A.M. On June 27, the juvenile court held a

      preliminary hearing on the guardianship petition. Between August of 2013 and

      June 27, 2014, Mother had not visited or contacted A.M., merely texting

      Grandmother “a couple of times to tell [her] to tell [A.M.] good night.” Tr. p.

      42. The juvenile court placed A.M. with Grandparents pending the

      guardianship final hearing, allowing for visitation with Mother. Between June

      27, 2014, and August 1, 2014, Mother had no contact with A.M. On August 1,

      2014, Mother exercised visitation and retrieved A.M. from Grandparents’

      residence. A.M. had to be physically forced into the car in which Mother

      arrived while crying, screaming, and kicking.




      Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 3 of 15
[5]   On August 11, 2014, the juvenile court held a final hearing on Grandparents’

      guardianship petition. Mother testified that she had had four residences since

      moving to St. Louis. Grandparents introduced evidence that Mother had been

      arrested in 2010 for being an accessory to shoplifting and in 2011 for domestic

      battery and was the subject of an open arrest warrant out of Missouri for a

      domestic battery incident that took place on June 15, 2014. Mother testified

      that she worked approximately thirty hours per week as a laundry aide, making

      $8.50 per hour, but that “they’re slowing down” and she “didn’t get paid this

      last couple months.” Tr. pp. 62-63.


[6]   Grandparents also introduced into evidence photographs and captions posted

      from an email account named “blu3_dream23.” Tr. p. 67. Among the pictures

      were photographs of her other son and a hand holding what appears to be a

      hand-rolled cigarette, with the caption “4grams in my backwood [cigar.]”

      Petitioner’s Ex. B. Mother denied that the email account was hers, and, while

      she admitted that it was her hand in the photograph with the hand-rolled

      cigarette, she claimed that she was holding a “[f]lavored cigar” and denied that

      it was a “blunt[.]” Tr. p. 68.


[7]   Following the hearing, the juvenile court issued an order on August 19, 2014,

      appointing Grandparents permanent guardians of A.M. The order provides, in

      part, as follows:

              7.      [Grandparents] have demonstrated a history of stability in
              their lifestyle. [Grandfather] has been employed with the same
              employer for approximately twenty-nine years. [Grandmother]

      Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 4 of 15
        was a long term employee with the Michigan City School
        Corporation’s kindergarten and pre-school programs.
        [Grandparents] have been married for twenty-five years, and they
        have resided in the same home for the past twenty-three years.
        8.    [Grandparents’] residence is adequate in size and space to
        meet the needs of [A.M.]
        9.    [Grandparents] are not presently serving as guardians to
        any non-party to these proceedings.
        10. Neither of the [Grandparents] has ever been arrested nor
        convicted of a crime.
        11. [A.M.] has been in the custody of [Grandparents] for the
        majority of his life and has been in the [Grandparents]’ custody
        without interruption since August, 2013.
        12. The circumstances behind [Grandparents]’ assuming
        custody of [A.M.] has occurred at the request of [Mother] during
        periods of stress and/or strife in her life.
        13. While in the care of [Grandparents, A.M.] has learned to
        read, developed some rudimentary math skills, can write his
        name and simple sentences, and can recite the alphabet.
        14. [Grandparents] have tentatively enrolled [A.M.] in a
        kindergarten program at the St. Paul Lutheran Church for the
        2014-2015 academic year.
        15. While in [Grandparents]’ custody, all of [A.M.]’s medical
        needs and immunizations have been met.
        16. Mother has lived … at approximately six different
        addresses in the last five years, both here and in Missouri.
        17. Prior to moving to Missouri, [Mother] was arrested for
        Theft … and Domestic Battery …, with both matters being
        dismissed vis-à-vis a Pre-Trial Diversion disposition on July 19,
        2013.
        18. There presently is a Warrant for the arrest of [Mother] as
        issued by a St. Louis, Missouri court on or about August 1, 2014,
        for the misdemeanor offense of Assault 3rd Degree and a bond

Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 5 of 15
        amount of $1,000.00 and [Mother]’s failure to appear at said
        hearing.
        19. Since residing in the St. Louis, Missouri area, [Mother]
        identified at least four different locations where she has resided,
        although she did not include the address that is identified on the
        aforementioned arrest warrant as a prior residence.
        20. Mother indicated that her present address is a two-
        bedroom apartment and that her sons would share one of the
        bedrooms.
        21. Since residing in the St. Louis, Missouri area, [Mother]
        has contacted [Grandparents] and requested their assistance in
        caring for [A.M.] on at least two occasions prior to August, 2013.
        On each occasion, [Grandparents] traveled to [Mother]’s
        residence in the St. Louis, Missouri area to retrieve [A.M.]
        22. Mother has been employed for the past year doing laundry
        work and presently earns $8.50 per hour working thirty hours per
        week.
        23.     Mother is uncertain about her continued employment.
        24. Mother filed 2013 federal income tax returns wherein she
        claimed [A.M.] as a dependent despite [A.M.] having residing
        with [Grandparents] for the final five months of the 2013
        calendar year as well as earlier in the same year.
        25. In May, 2014 [Mother] applied for benefits and
        governmental aid for her family from the State of Missouri and
        included [A.M.] who is the subject of this proceeding as a
        resident within her home.
        26. Mother received governmental benefits for herself and
        family during the months of June, 2014 and July, 2014.
        Mother’s benefit amount was calculated on the basis of [A.M.]
        residing in her home, despite her knowledge that [A.M.] was in
        the custody of [Grandparents].
        27. As a result of this apparent misrepresentation by [Mother],
        the St. Louis County Division of Public Assistance is reviewing
        [Mother]’s application for any fraudulent representations.
Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 6 of 15
        28. When confronted with copies of online photos and posts,
        Mother admitted that the photos were of her and she blamed all
        of the posts on her lost cell phone and her facebook page being
        hacked and utilized by someone else.
        29. [Mother] acknowledged [A.M.]’s observation of her
        behavior in the photographs is inappropriate.
        30. Since [A.M.]’s placement with [Grandparents] in August,
        2013, Mother has only initiated a couple of contacts with [A.M.]
        herein.
        31. Since [A.M.]’s placement with [Grandparents], [Mother]
        failed to initiate any contact with [A.M.] during the holiday
        season of 2013-2014, including but not limited to the Christmas
        holiday or [A.M.]’s birthday in February, 2014 either by way of a
        telephone call, birthday card or birthday present.
        32. The first contact [Mother] had with [Grandparents] to
        express any concern and interest in [A.M.] occurred only after
        [Grandparents] commenced with this cause.
        33. A hearing on Temporary Guardianship was held on June
        27, 2014 and the evidence entered at said hearing is hereby
        incorporated herein for the purposes of the Permanent
        Guardianship.
        34. Immediately following the court hearing on June 27, 2014,
        [Grandparents] and [Mother] agreed to permit [Mother] and the
        maternal great-grandmother to visit with [A.M.] at
        [Grandparents]’ residence.
        35. During said face-to-face visit, [Mother] received a
        telephone call from an unknown third party, left the residence to
        take said call, and did not seek to resume the visit following the
        conclusion of said call and that the total amount of time that
        [Mother] spent with [A.M.] during this visit was approximately
        five minutes.
        36. In response to this court’s order of July 22, 2014, [Mother]
        did exercise parenting time with [A.M.] from August 1-August
        11, 2014.

Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 7 of 15
        37. During the exchange of [A.M.] between [Grandparents]
        with [Mother] and two associates, [A.M.] was crying hysterically
        and had to be physically restrained by the three female adults and
        forced into their automobile, still screaming, kicking and crying,
        unrestrained, while [Mother] drove from [Grandparents]’
        residence.
        38. Prior to [Mother] exercising Parenting Time with [A.M.]
        commencing on August I, 2014, [Mother] did not have any
        contact with [A.M.], telephonic or otherwise after leaving
        [Grandparents]’ residence on June 27, 2014.
        39. This court notes that [Mother] did not arrive for the court
        hearing scheduled for 9:00 a.m. on August 11, 2014 until
        approximately 9:35 a.m.
        40. There exists a meaningful and closely bonded relationship
        between [Grandparents] and [A.M.] as contained within Ind.
        Code 29-3-5-4.
        41. It is in the best interests of [A.M.] to have [Grandparents]
        appointed as his Permanent Guardians.
        CONCLUSIONS OF LAW
        1.     This court is vested with discretion in making
        determinations as to the guardianship of a minor child. See Ind.
        Code 29-3-2-4; Conrad v. Atkins (in Re: Atkins’), 868 N.E.2d
878, at 883 (Ind. Ct. App. 2007).
        2.    The [Grandparents] are qualified persons who are suitable
        and willing to serve as [A.M.]’s guardians. Ind. Code 29-3-5-3(a).
        3.     The [Grandparents] are biologically related to [A.M.] and
        have kept him in their care, custody and supervision for more
        than six months prior to the filing of the petition. Ind. Code 29-3-
        5-5(a)(5).
        4.   The natural father of [A.M.] is not seeking custody of
        [A.M.] nor has he filed an objection to the appointment of
        [Grandparents] as Permanent Guardians for [A.M.].



Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 8 of 15
              5.     It is permissible as part of the determination of [A.M.]’s
              best interests for the court to consider the status and well-being of
              [A.M.] while in the physical custody of the [Grandparents]. See
              Trost-Steffen v. Steffen. 772 N.E.2d 500 (Ind. Ct. App. 2002),
              reh’g denied.
              6.    This court is required to appoint, as guardian of a minor, a
              person who is most suitable and willing to serve, having due
              regard to, in pertinent part, the relationship of the proposed
              guardian to [A.M.]. Ind. Code 29-3-5-4.
              7.     A guardianship proceeding is akin to a child custody
              proceeding, which requires the court to consider the child
              custody statutes and case law, in addition to the guardianship
              statutes when making its determination. See generally, In Re the
              Guardianship of L.L., 745 N.E.2d 222, (Ind. Ct. App. 2001), and
              Jenkins v. Godbey, 796 N.E.2d 756 (Ind. Ct. App. 2003).
              8.      Pursuant to I.C. 31-17-2-8 this court finds that the factors
              set forth within said statute are applicable to the facts as
              established herein, and that it is in the best interests of [A.M.]
              that [Grandparents] be appointed as the permanent guardians of
              [A.M.] until further order of the court.
              9.    Until further order of the court, [Mother] shall have
              parenting time with [A.M.] pursuant to the Indiana Parenting
              Time Guidelines where distance is a factor; however, said
              parenting time shall be confined to LaPorte County until such
              time as [Mother] has successfully resolved all pending criminal
              matters in St. Louis, Missouri.
[8]   Appellant’s App. pp. 5-9. Mother contends on appeal the juvenile court abused

      its discretion by applying the wrong standard to this case and that, even if it had

      applied the correct standard, the evidence does not support its judgment.



                                Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 9 of 15
[9]    At the outset, we note that Grandparents have not filed an Appellees’ brief. In

       such cases, we do not need to develop an argument for Grandparents, and we

       apply a less stringent standard of review. Fowler v. Perry, 830 N.E.2d 97, 102

       (Ind. Ct. App. 2005). We may reverse the juvenile court if Mother is able to

       establish prima facie error, which is error at first sight, on first appearance, or

       on the face of it. Id.


                                        Standard of Review
[10]           All findings and orders of the trial court in guardianship
               proceedings are within the trial court’s discretion. Ind. Code §
               29-3-2-4. Thus, we will review those findings under an abuse of
               discretion standard. E.N. ex rel. Nesbitt v. Rising Sun-Ohio County
               Community School Corp., 720 N.E.2d 447, 450 (Ind. Ct. App.
               1999), reh’g denied, trans. denied. In determining whether the trial
               court abused its discretion, we look to the trial court’s findings of
               fact and conclusions thereon. We may not set aside the findings
               or judgment unless they are clearly erroneous. Menard, Inc. v.
               Dage-MTI, Inc., 726 N.E.2d 1206, 1210 (Ind. 2000), reh’g denied.
               In our review, we first consider whether the evidence supports
               the factual findings. Id. Second, we consider whether the
               findings support the judgment. Id. “Findings are clearly
               erroneous only when the record contains no facts to support
               them either directly or by inference.” Quillen v. Quillen, 671
N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous if it
               relies on an incorrect legal standard. Menard, 726 N.E.2d at
               1210. We give due regard to the trial court’s ability to assess the
               credibility of witnesses. Id. While we defer substantially to
               findings of fact, we do not do so to conclusions of law. Id. We
               do not reweigh the evidence; rather we consider the evidence
               most favorable to the judgment with all reasonable inferences
               drawn in favor of the judgment. Yoon v. Yoon, 711 N.E.2d 1265,
               1268 (Ind. 1999).

       Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 10 of 15
       In re Guardianship of J.K., 862 N.E.2d 686, 690-91 (Ind. Ct. App. 2007).


[11]   Indiana Code section 29-3-5-3 provides, in part, as follows:

               (a) Except under subsection (c), if it is alleged and the court finds
               that:
               (1) the individual for whom the guardian is sought is an
               incapacitated person or a minor; and
               (2) the appointment of a guardian is necessary as a means of
               providing care and supervision of the physical person or property
               of the incapacitated person or minor;
               the court shall appoint a guardian under this chapter.
[12]   The Indiana Supreme Court has elaborated on the review of cases in which the

       juvenile court has placed a child with a person or persons other than a natural

       parent:

               Despite the differences among Indiana’s appellate court decisions
               confronting child placement disputes between natural parents
               and other persons, most of the cases generally recognize the
               important and strong presumption that the child’s best interests
               are ordinarily served by placement in the custody of the natural
               parent. This presumption does provide a measure of protection
               for the rights of the natural parent, but, more importantly, it
               embodies innumerable social, psychological, cultural, and
               biological considerations that significantly benefit the child and
               serve the child’s best interests. To resolve the dispute in the
               caselaw regarding the nature and quantum of evidence required
               to overcome this presumption, we hold that, before placing a
               child in the custody of a person other than the natural parent, a
               trial court must be satisfied by clear and convincing evidence that
               the best interests of the child require such a placement. The trial
               court must be convinced that placement with a person other than
               the natural parent represents a substantial and significant

       Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 11 of 15
               advantage to the child. The presumption will not be overcome
               merely because “a third party could provide the better things in
               life for the child.” Hendrickson [v. Binkley], 161 Ind. App. [388,]
               396, 316 N.E.2d [376,] 381 [(1974)]. In a proceeding to
               determine whether to place a child with a person other than the
               natural parent, evidence establishing the natural parent’s
               unfitness or acquiescence, or demonstrating that a strong
               emotional bond has formed between the child and the third
               person, would of course be important, but the trial court is not
               limited to these criteria. The issue is not merely the “fault” of the
               natural parent. Rather, it is whether the important and strong
               presumption that a child’s interests are best served by placement
               with the natural parent is clearly and convincingly overcome by
               evidence proving that the child’s best interests are substantially
               and significantly served by placement with another person. This
               determination falls within the sound discretion of our trial courts,
               and their judgments must be afforded deferential review. A
               generalized finding that a placement other than with the natural
               parent is in a child’s best interests, however, will not be adequate
               to support such determination, and detailed and specific findings
               are required. [In re Marriage of] Huber, 723 N.E.2d [973,] 976
               [(Ind. Ct. App. 2000)].
       In re Guardianship of B.H., 770 N.E.2d 283, 287 (Ind. 2002), reh’g denied.


              Whether Juvenile Court Abused its Discretion in
                   Granting Grandparents’ Petition for
                         Guardianship of A.M.
[13]   Mother first contends that we must assume that the juvenile court applied the

       wrong legal standard when evaluating Grandparents’ petition because it did not

       explicitly state that it was finding by clear and convincing evidence that

       placement with Grandparents was in A.M.’s best interests. Mother, however,

       does not point to an Indiana statute or case holding that such a statement must

       Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 12 of 15
       be made, and our research has uncovered none. In the absence of any binding

       authority, we decline to impose a new requirement on the court in guardianship

       cases.


[14]   Mother also argues that, even if the juvenile court applied the correct standard,

       its findings do not support a conclusion, by clear and convincing evidence, that

       granting Grandparents guardianship over A.M. is in his best interests. We

       disagree. The juvenile court’s detailed findings, none of which Mother contests,

       do not paint a flattering picture of Mother. In contrast to Grandparents’

       clearly-established financial and domestic stability, the record indicates that

       Mother has a history of unstable housing and employment, has had multiple

       contacts with the criminal justice system in Indiana and Missouri, has made at

       least some poor relationship choices, and engages in inappropriate behavior.

       Mother admitted that since moving to St. Louis she had had four residences,

       none of which matched the address on her open arrest warrant. As of the final

       hearing, Mother’s employment situation was uncertain, as her part-time job

       seemed to be in danger of ending and she had not been paid for approximately

       two months. Mother has been arrested three times and had one criminal case

       pending at the time of the final hearing. Mother’s violent, armed confrontation

       with her boyfriend, which was witnessed by A.M., was the event that triggered

       A.M.’s latest move to Grandparents’ residence.


[15]   Also troubling is Mother’s demonstrated history of indifference toward A.M.

       A.M. has been with Grandparents for all of his birthdays and all of his

       Christmases. After A.M. moved in with Grandparents in August of 2013, with

       Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 13 of 15
       the exception of a few text messages, Mother made no attempt to contact or

       visit A.M. before the initial hearing on June 27, 2014, and, when given the

       opportunity to visit with A.M. after the initial hearing, left after approximately

       five minutes to take a telephone call from an unknown third party and did not

       resume visitation. Mother then had no further contact with A.M. until August

       1, 2014.


[16]   The record also places Mother’s honesty and integrity into serious doubt.

       Despite A.M. not living with Mother after August of 2013, Mother claimed him

       as a dependent on her 2013 tax return and, in May of 2014, applied for

       governmental benefits in Missouri, claiming A.M. as a resident in her home.

       Mother initially claimed not to recall two of her three arrests, despite the

       conduct leading to the last arrest occurring on June 15, 2014, less than two

       months before the final hearing. Mother also denied, rather implausibly, that

       she had anything to do with pictures posted on the internet of her engaged in

       apparent illegal drug use, among other things. Mother blamed the posts on

       hacking and a stolen cellular telephone. In summary, there is substantial

       evidence to support a conclusion that Mother is currently unable or unwilling to

       provide an appropriate environment in which to raise A.M.


[17]   In contrast, the juvenile court heard substantial evidence regarding

       Grandparents’ fitness and A.M.’s attachment to them. Grandfather has been

       employed in the same place for approximately twenty-nine years, Grandmother

       is a recently-retired long-term employee of Michigan City Schools, and

       Grandparents have been married for twenty-five years and in the same home

       Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 14 of 15
       for twenty-three years. Grandparents have adequate space for A.M. and have

       enrolled him in a private school. A.M. also exhibits a close bond with

       Grandparents. When Mother finally did exercise visitation with A.M. on

       August 1, 2014, A.M. had to be physically forced into the car in which Mother

       came to retrieve him while he was screaming, kicking, crying hysterically, and

       saying “I don’t want to go, I don’t want to do.” Tr. p. 45. In light of the

       evidence of Mother’s instability, indifference, and dishonesty and evidence of

       Grandparents fitness, we conclude that the record is more than sufficient to

       sustain a finding, by clear and convincing evidence, that A.M.’s best interests

       are substantially and significantly served by placement with Grandparents.


[18]   The judgment of the juvenile court is affirmed.


[19]   Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1409-GU-328 | March 30, 2015   Page 15 of 15